Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ALASKA PACIFIC BANCSHARES, INC. Juneau, Alaska OTS Docket No. H3440 ) Order No.: WN-10-032 Effective Date: September 28, 2010 STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its Regional Director for the Western Region (Regional Director), and based upon information derived from the exercise of its regulatory and supervisory responsibilities, has informed Alaska Pacific Bancshares, Inc., Juneau, Alaska, OTS Docket No. H3440 (Holding Company), that the OTS is of the opinion that grounds exist to initiate an administrative proceeding against the Holding Company pursuant to 12 U.S.C. § 1818(b); WHEREAS, the Regional Director, pursuant to delegated authority, is authorized to issue Orders to Cease and Desist where a savings and loan holding company has consented to the issuance of an order; and WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time and expense of such administrative cease and desist proceeding by entering into this Stipulation and Consent to the Issuance of Order to Cease and Desist (Stipulation) and, without admitting or Alaska Pacific Bancshares, Inc. Stipulation and Consent to Issuance of Order to Cease and Desist Page 1 of 6 denying that such grounds exist, but only admitting the statements and conclusions in Paragraphs 1 through 3 below concerning Jurisdiction, hereby stipulates and agrees to the following terms: Jurisdiction. 1.The Holding Company is a “savings and loan holding company” within the meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. § 1467a. Accordingly, the Holding Company is a “depository institution holding company” as that term is defined in 12 U.S.C. § 1813(w)(1). 2.Pursuant to 12 U.S.C. § 1818(b)(9), the “appropriate Federal banking agency” may initiate cease and desist proceedings against a savings and loan holding company in the same manner and to the same extent as a savings association for regulatory violations and unsafe or unsound acts or practices. 3.Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the “appropriate Federal banking agency” with jurisdiction to maintain an administrative enforcement proceeding against a savings and loan holding company. Therefore, the Holding Company is subject to the authority of the OTS to initiate and maintain an administrative cease and desist proceeding against it pursuant to 12 U.S.C. § 1818(b). OTS Findings of Fact. 4.Based on its March 15, 2010 examination of the Holding Company, the OTS finds that the Holding Company has engaged in unsafe or unsound banking practices by failing to ensure that its wholly owned savings association subsidiary, Alaska Pacific Bank, Juneau, Alaska, OTS Docket No. 04202 (Association), is complying with applicable laws, rules, regulations, and agency guidelines, resulting indeteriorating asset quality, ineffective risk management practices, inadequate internal controls, and inadequate oversight and supervision at the Association. Alaska Pacific Bancshares, Inc. Stipulation and Consent to Issuance of Order to Cease and Desist Page 2 of 6 Consent. 5. The Holding Company consents to the issuance by the OTS of the accompanying Order to Cease and Desist (Order). The Holding Company further agrees to comply with the terms of the Order upon the Effective Date of the Order and stipulates that the Order complies with all requirements of law. Finality. 6.The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective Date, the Order shall be a final order, effective, and fully enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i). Waivers. 7.The Holding Company waives the following: (a)the right to be served with a written notice of the OTS’s charges against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509; (b)the right to an administrative hearing of the OTS’s charges as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509; (c)the right to seek judicial review of the Order, including, without limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to challenge the validity of the Order; and (d)any and all claims against the OTS, including its employees and agents, and any other governmental entity for the award of fees, costs, or expenses related to this OTS enforcement matter and/or the Order, whether arising under common law, federal statutes, or otherwise. Alaska Pacific Bancshares, Inc. Stipulation and Consent to Issuance of Order to Cease and Desist Page3 of 6 OTS Authority Not Affected. 8.Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar, or otherwise prevent the OTS from taking any other action affecting the Holding Company if, at any time, the OTS deems it appropriate to do so to fulfill the responsibilities placed upon the OTS by law. Other Governmental Actions Not Affected. 9.The Holding Company acknowledges and agrees that its consent to the issuance of the Order is solely for the purpose of resolving the matters addressed herein, consistent with Paragraph 8 above, and does not otherwise release, discharge, compromise, settle, dismiss, resolve, or in any way affect any actions, charges against, or liability of the Holding Company that arise pursuant to this action or otherwise, and that may be or have been brought by any governmental entity other than the OTS. Miscellaneous. 10.
